Title: From George Washington to Abraham Ten Broeck, 4 August 1783
From: Washington, George
To: Ten Broeck, Abraham


                        
                            Gentlemen,
                            Albany 4th Augt 1783.
                        
                        I accept with heart-felt satisfaction your affectionate congratulations on the restoration of Peace, and the
                            formal recognition of the Independence of the United States—We may indeed ascribe these most happy and glorious Events to
                            the Smiles of Providence, the Virtue of our Citizens, & the bravery of our Troops, aided by the powerful
                            interposition of our Magnanimous & illustrious Ally.
                        For the favorable Sentiments you are pleased to express of my Agency in this Revolution, and for your
                            benevolent wishes for my personal felicity I entreat you, Gentlemen to receive my warmest acknowledgements.
                        While I contemplate with inexpressible pleasure the future tranquillity and glory of our common Country, I
                            cannot but take a particular interest in the anticipation of the encreasing prosperity & greatness of this antient
                            & respectable City of Albany, from whose Citizens I have received such distinguished tokens of their approbation
                            & Affection.
                        
                            Go: Washington
                        
                    